6-96-028-CV Long Trusts v. Dowd                                     












In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-02-00031-CV
______________________________



IN RE:
BILLIE GLEN MARTIN






Original Mandamus Proceeding







Before Cornelius, C.J., Grant and Ross, JJ.
Opinion by Justice Ross


O P I N I O N

	Billie Glen Martin has filed a petition asking this Court to grant a writ of mandamus
directing a district judge to rule on his petition seeking expunction of criminal records. 
Martin has now contacted this Court, stating he has discovered his petition for expunction
had not been properly filed with the district court.  He therefore asks this Court to withdraw
his petition for writ of mandamus.  
	His motion is granted.  The petition is dismissed.

							Donald R. Ross
							Justice

Date Submitted:	March 13, 2002
Date Decided:	March 13, 2002

Do Not Publish

e"
  DefSemiHidden="true" DefQFormat="false" DefPriority="99"
  LatentStyleCount="267">
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
 


















 
 
 
 
 
 
 
 
 
                                                         In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-11-00056-CR
                                                ______________________________
 
 
                             MARQUAUS SEYNI SIMMONS,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                      On Appeal from the 102nd
Judicial District Court
                                                          Red
River County, Texas
                                                          Trial Court
No. CR01274
 
                                                    
                                              
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                     MEMORANDUM 
OPINION
 
            Marquaus
Seyni Simmons was adjudicated guilty of possession of cocaine in an amount of one
gram or more but less than four grams, and was sentenced to fifteen years
imprisonment. Simmons complains that while the State filed a motion to
adjudicate guilt alleging five violations of his terms and conditions, of the
previously ordered community supervision, [t]he State then filed an amended
motion to adjudicate guilt which did not allege any grounds.  In light of this, Simmons argues that the
trial court was without jurisdiction to hear the motion to adjudicate.  
            It
appears that clerical error led to the omission of pages two and three of the
States amended motion to adjudicate when the record was initially
requested.  A supplemental clerks
record, which includes the omitted pages, clarifies that the amended motion to
adjudicate did contain several grounds of community supervision allegedly
violated by Simmons.  Therefore, we
overrule Simmons sole issue. 
            We
affirm the trial courts judgment. 
 
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date Submitted:          August
15, 2011
Date Decided:             August
16, 2011
 
Do Not Publish